

115 HRES 1021 IH: Calling upon any agreement reached between the President and Vladimir Putin at their meeting in Helsinki, Finland, to be approved by Congress.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1021IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling upon any agreement reached between the President and Vladimir Putin at their meeting in
			 Helsinki, Finland, to be approved by Congress.
	
 Whereas the strength of the American constitutional system designed in 1787 in Philadelphia is the National Government’s separated powers in which the legislative, executive, and judicial branches serve as checks and counterbalances on each other, and fidelity to the rule of law is the highest value and responsibility;
 Whereas United States intelligence agencies concluded in 2016 that Russia was behind an effort to tip the scale of the United States Presidential election against Democratic Presidential candidate Hillary Clinton, with a state-authorized campaign of cyberattacks and fake news stories planted on social media;
 Whereas, in late July 2016, the Federal Bureau of Investigation (FBI) opened an investigation into the hacking of the Democratic National Committee’s emails, which the United States intelligence community would attribute to the Russian Government;
 Whereas an Intelligence Community Assessment (ICA) issued in January 2017 concluded that Russian efforts to influence the 2016 United States Presidential election represented the most recent expression of the Russian Government’s longstanding objective to undermine the United States-led Western Alliance and international democratic order, and that these activities demonstrated a significant escalation in directness, level of activity, and scope of effort compared to previous operations;
 Whereas the ICA assessed that Russian Federation President Vladimir Putin ordered a disinformation campaign in 2016 aimed at influencing the outcome of the United States Presidential election and that Russia’s goals were to undermine public faith in the United States democratic process, undermine the Presidential campaign of Democratic candidate Hillary Clinton, and facilitate the election of President Putin’s preferred candidate, Donald J. Trump;
 Whereas Russian interference in the election processes of democratic countries is not new but instead a continuation of the Translator Project, an ongoing information warfare effort launched by Russian Federation President Putin in 2014 to use social media to manipulate public opinion and voters in Western democracies;
 Whereas, on July 27, 2016, Russian military intelligence agents made their first effort to break into the servers used by Mrs. Clinton’s personal office, a burglary occurring immediately following then-Republican Presidential nominee Donald J. Trump’s direct appeal to Russia to hack the Clinton campaign’s servers, saying, Russia, if you’re listening, I hope you’re able to find the 30,000 emails that are missing, referring to Secretary of State Hillary Clinton’s emails;
 Whereas the Department of Justice investigation led by Special Counsel Robert Mueller into the Russian conspiracy to defraud the United States by sabotaging the 2016 Presidential election is still ongoing;
 Whereas at least 12 Trump campaign officials and associates had contacts with Russians during the campaign or transition, with at least 19 face-to-face interactions with Russians or Kremlin-linked figures and at least 51 individual communications;
 Whereas senior Trump campaign officials known to have had contact with Russians include the President’s son-in-law and adviser, Jared Kushner, his son Donald J. Trump, Jr., former National Security Advisor Michael Flynn, Attorney General Jefferson Beauregard Sessions, and Trump National Campaign Chairman Paul D. Manafort;
 Whereas the Special Counsel has, to date, indicted 32 persons, including 4 Trump campaign or administration officials, as well as 25 Russian nationals and 3 Russian companies;
 Whereas the Special Counsel has obtained indictments against Trump Campaign National Chairman Paul D. Manafort, Deputy Campaign Chairman and Manafort business partner Rick Gates, Michael Flynn, Trump campaign official and the first National Security Advisor to the President of the United States, George Papadopoulos, Trump campaign foreign policy adviser, Alex van der Zwaan, a lawyer who lied to the FBI about his dealings with Rick Gates and was jailed for 30 days, Richard Pinedo, who has pleaded guilty to identity thefts to facilitate the Russian conspiracy, and Konstantin Kilimnik, a Russian national and business associate of Paul D. Manafort;
 Whereas, on February 16, 2018, 13 Russian nationals connected to the Internet Research Agency (IRA), a Russian troll factory, including Yevgeny Prigozhin, an associate of Vladimir Putin, were indicted for conspiracy to defraud the United States by spreading fake news stories through United States social media;
 Whereas, on July 13, 2018, 12 Russian military intelligence officers were charged with hacking the Democratic National Committee, the Clinton Presidential campaign, and the Democratic Congressional Campaign Committee using spear phishing emails and malicious software;
 Whereas Maria Butina, a Russian national, was indicted for unlawfully acting as an unregistered agent of a foreign government, for working under the direction of Alexander Torchin in furtherance of a plan backed by the Russian Foreign Ministry to co-opt influential leaders of the Republican Party and conservative organizations like the National Rifle Association and the Fellowship Foundation, which hosts the National Prayer Breakfast;
 Whereas the Department of Homeland Security and the FBI issued a joint alert in March of 2018 stating that Russian government cyber actors have been targeting United States critical infrastructure sectors, including energy, nuclear, and commercial facilities, since at least March 2016;
 Whereas the Russian Government is known to have targeted the same critical infrastructure sectors of Ukraine shortly before interfering in the elections of that nation;
 Whereas in addition to the Justice Department investigation led by Special Counsel Mueller, there are three pending congressional investigations probing Russian interference in the 2016 Presidential election;
 Whereas, on July 21, 2017, The Washington Post reported that lawyers representing the President of the United States are exploring ways to limit or undercut Special Counsel Mueller’s Russia investigation and that the President himself had asked his advisers about his power to pardon aides, family members and even himself in connection with the probe;
 Whereas at the meeting in Helsinki, Finland, rather than embracing the conclusions of the intelligence community, the President of the United States sided with President Putin in heaping scorn on the ICA regarding Russian interference and called Special Counsel Robert Mueller’s investigation into Russia’s interference the greatest political witch hunt in history;
 Whereas at their postmeeting joint press conference in Helsinki, President Putin stated that in order for him to permit the Special Counsel to question the 12 Russian military intelligence agents indicted for conspiracy to defraud the United States, the United States must reciprocate by making available for interrogation by Russian authorities a former United States Ambassador to Russia and 11 other persons, an offensive suggestion that the President of the United States nonetheless characterized favorably as an incredible offer;
 Whereas prior to the July 2018 meeting in Helsinki, Finland, Americans have become increasingly concerned regarding the cozy relationship between the President of the United States and the leader of its most formidable adversary, President Putin, whose actions or conduct the President of the United States has found no reason to criticize or condemn, notwithstanding his well-documented propensity to attack, criticize, and disrespect other persons at will, from the leaders of America’s most stalwart allies to private citizens he dislikes;
 Whereas Trump and Putin agreed to meet again following the meeting in Helsinki, with Trump ultimately inviting Putin to the White House in the fall;
 Whereas the nature, extent, and scope of the agreements reached in the Trump-Putin secret meeting held in Helsinki announced by Russian authorities remain unknown to senior United States national security and defense officials, including the Director of National Intelligence;
 Whereas the President of the United States has blamed tensions with Russia on many years of U.S. foolishness and stupidity, stating that the United States relationship with Russia has NEVER been worse – including periods like the Cuban missile crisis, and the wars in Korea and Vietnam; Whereas following the meeting in Helsinki, Russia’s ambassador to the United States, Anatoly Antonov, stated that important verbal agreements were reached between the President of the United States and the President of the Russian Federation;
 Whereas such purported agreements include the preservation of the New START and INF agreements and major bilateral arms control treaties;
 Whereas according to media reports the President of the United States did not raise with President Putin the causes contributing to United States-Russia tension, including Russia’s annexation of Crimea and support for the rebels in Ukraine, its continued support of the Assad regime in Syria, its interference in the elections in the United States and Europe, the nerve agent poisonings in the United Kingdom, and Russia’s opposition to article V of the North Atlantic Treaty;
 Whereas Russia is claiming that it is has reached agreements with the President of the United States that favor the Kremlin’s interests without any disputation or confirmation from the President of the United States to his national security advisors, the Congress, or the American people; and
 Whereas to protect the vital interests of the United States, any agreements reached in Helsinki between the President of the United States and the Russian Federation President in their secret meeting in Helsinki must be subjected to congressional scrutiny and approval: Now, therefore, be it
	
 That the House of Representatives— (1)strongly disapproves of the President’s failure to support the assessment of the intelligence community that agents and entities of or allied with the Government of the Russian Federation conspired to interfere, and did interfere, with the 2016 Presidential election, acting under the direction and with the approval of President Vladimir Putin, for the purpose of facilitating the election of their preferred Presidential candidate, Donald J. Trump;
 (2)strongly opposes any future secret meetings between the President of the United States and Russian President Vladimir Putin; and
 (3)calls upon the President to submit any agreement reached with Russian President Putin in Helsinki to the Congress for review and approval.
			